  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LARRY L. ELLISOR, on             )
behalf of himself and all        )
similarly situated               )
persons,                         )
                                 )
       Plaintiff,                )
                                 )        CIVIL ACTION NO.
       v.                        )         2:17cv144-MHT
                                 )              (WO)
PTS OF AMERICA, LLC              )
                                 )
       Defendant.                )

                             JUDGMENT

       Pursuant   to   the   joint   stipulation     of   dismissal

(doc. no. 62), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety,

with     plaintiff’s    individual      claims     dismissed   with

prejudice, and with the putative class claims dismissed

without prejudice.

       It is further ORDERED that the parties are to bear

their own discretionary costs and attorneys’ fees, and

that    any   outstanding    court   costs   are    taxed   against

plaintiff, in care of his attorney, Mark Merin, at the
address provided on the stipulation.

    All pending motions are denied as moot.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 28th day of January, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
